Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 15 November 2022 has been entered.

Status of Claims
Claims 1-12 and 14 are pending.

Response to Arguments
Applicant’s arguments, see page 7 of the remarks, filed 15 November 2022, with respect to the rejection of independent claim 1 under 35 USC 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground of rejection is made in view of Taheri (US 2014/0340728) of record, Palffy-Muhoray et al. (US 6,239,778) of record, and Kim et al. (US 2016/0026026).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-12 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Taheri (US 2014/0340728) of record (hereafter Taheri) in view of Palffy-Muhoray et al. (US6,239,778) of record (hereafter Palffy) and Kim et al. (US 2016/0026026) (hereafter Kim).
Regarding claim 1, Taheri discloses a reflectance-variable mirror, sequentially comprising: a first liquid crystal cell having a guest host liquid crystal layer (see at least Fig. 3 and paragraph [0102], where active polarizer 52 is the first liquid crystal cell), wherein the guest host liquid crystal layer includes liquid crystals and anisotropic dyes (see at least paragraphs [0087]-[0088], where the active polarizer uses a guest-host system that includes LC molecules, which are liquid crystals, and dye molecules, which are anisotropic dyes), a first reflective polarizing film having a first reflection axis formed in one direction (see at least Fig. 3 and paragraph [0102], where reflective polarizer 54 is the first reflective polarizer with a reflective axis in the x-direction), a second liquid crystal cell having a retardation-variable liquid crystal layer (see at least Fig. 3 and paragraph [0102], where active polarization rotator 56 is the second liquid crystal cell), wherein the retardation-variable liquid crystal layer is capable of switching between a phase difference mode and a non-phase difference mode, wherein, in the phase difference mode, a vibration direction of linearly polarized light is rotated by 90 degrees when passing through the retardation-variable liquid crystal layer (see at least paragraph [0075]), a second reflective polarizing film having a second reflection axis parallel to the first reflection axis (see at least Fig. 3 and paragraph [0102], where reflective polarizer 58 is the second reflective polarizer with a reflection axis also in the x-direction) and an absorbing plate (see at least Figs. 1 and 3 and paragraph [0105], where 20 of figure 1 is described as a beam block that absorbs the light and these properties are applied to 60 in figure 3, which is understood to be the equivalent of 20), wherein the reflectance variable mirror switches between a mirror mode and an antireflective mode depending on whether or not a voltage is applied (see at least Figs. 3 and 4, where the maximum reflected light is when there is no voltage and the minimum reflected light is when there is voltage), wherein the reflectance variable mirror realizes the mirror mode when the guest host liquid crystal layer is in a transmissive state (see at least Fig. 3 and Paragraph [0103], where active absorptive polarizer 52 has minimal effect and both polarizations will predominantly pass through) and the retardation-variable liquid crystal layer is in the phase difference mode when no voltage is applied to each of the first liquid crystal cell and the second liquid crystal cell (see at least Fig. 3 and Paragraph [0103], where polarization rotator 56 alters the polarization, wherein the reflectance-variable mirror comprises no image display device (see at least Fig. 3, where there is no display device), wherein a reflectance difference between the mirror mode and the antireflection mode of the reflectance variable mirror is 50% or more (see at least paragraphs [0103]-[0105], where approximately 50% of the unpolarized light is reflected in mirror mode and where no light is reflected in the antireflection mode, thus a reflectance difference is approximately 50%). 
Taheri also discloses that suitable dyes that can be added to the guest host liquid crystal layer are known in the art (see at least paragraph [0087]).

    PNG
    media_image1.png
    503
    805
    media_image1.png
    Greyscale
Figure 3 is reproduced and annotated below.
Taheri does not specifically disclose that the reflectance variable mirror realizes the mirror mode when the guest host liquid crystal layer is in a state oriented orthogonal to a surface of the reflectance-variable mirror.
However, Palffy teaches a light attenuating dichroic dye guest-host device, wherein the device realizes a transmissive state when the guest host liquid crystal layer is in a state oriented orthogonal to a surface of the device when no voltage is applied (see at least Fig. 1A and Col. 4, lines 29-40, where the liquid crystal material aligns in a state oriented orthogonal to a surface of the device when there is no electric field applied).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the reflectance-variable mirror of Taheri to include the teachings of Palffy so that the reflectance variable mirror realizes the mirror mode when the guest host liquid crystal layer is in a state oriented orthogonal to a surface of the reflectance-variable mirror for the purpose of using the known technique of orienting the liquid crystal material orthogonally to the surface in order to obtain the transmissive state of the guest host liquid crystal layer.
Taheri as modified by Palffy does not specifically disclose that a content of the anisotropic dye in the guest host liquid crystal layer is 1.5 wt% or less.
However, Kim teaches a light controlling apparatus (see at least the title) comprising a guest host liquid crystal layer that has a content of a dye in the range of 0.5 wt% to 1.5 wt% (see at least paragraph [0078]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the reflectance-variable mirror of Taheri as modified by Palffy to include the teachings of Kim so that a content of the anisotropic dye in the guest host liquid crystal layer is 1.5 wt% or less for the purpose of using a known dye in a known amount in order to obtain predictable results such as the successful operation of a guest host liquid crystal layer to alternate between blocking and transmitting light.

Regarding claim 2, Taheri as modified by Palffy and Kim discloses all of the limitations of claim 1.
Taheri also discloses that the guest host liquid crystal layer is capable of switching between a transparent state and an absorptive state (see at least paragraphs [0087]-[0088], where the application of an electric field causes the active polarizer to switch between an absorptive state and a transparent state).
Palffy also teaches that the guest host liquid crystal layer is capable of switching between the state oriented orthogonal to a surface of the reflectance-variable mirror and a state oriented parallel to a surface of the reflectance-variable mirror when a voltage is applied (see at least Figs. 1A and 1B and Col. 4, lines 29-53).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the reflectance-variable mirror of Taheri as modified by Palffy and Kim to include the further teachings of Palffy so that the guest host liquid crystal layer is capable of switching between the state oriented orthogonal to a surface of the reflectance-variable mirror and a state oriented parallel to a surface of the reflectance-variable mirror when a voltage is applied for the purpose of switching between a transparent state and an absorptive state.

Regarding claim 3, Taheri as modified by Palffy and Kim discloses all of the limitations of claim 1.
Palffy also teaches that the first liquid crystal cell further comprises first and second alignment films disposed on opposite sides of the guest host liquid crystal layer (see at least Fig. 1A and Col. 4, lines 29-40, where 18a and 18b are alignment layers).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the reflectance-variable mirror of Taheri as modified by Palffy and Kim to include the further teachings of Palffy so that the first liquid crystal cell further comprises first and second alignment films disposed on opposite sides of the guest host liquid crystal layer for the purpose of producing a homeotropic texture of the liquid crystal material when no electric field is applied (see at least Col. 4, lines 29-40 of Palffy).

Regarding claim 4, Taheri as modified by Palffy and Kim discloses all of the limitations of claim 1.
Palffy also teaches that the first liquid crystal cell further comprises first and second transparent electrode substrates disposed on opposing sides of the guest host liquid crystal layer (see at least Fig. 1A and Col. 3, lines 1-3, where 14a and 14b are conducting layers comprising indium tin oxide).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the reflectance-variable mirror of Taheri as modified by Palffy and Kim to include the further teachings of Palffy so that the first liquid crystal cell further comprises first and second transparent electrode substrates disposed on opposing sides of the guest host liquid crystal layer for the purpose of generating an electric field across the liquid crystal material, which orients the liquid crystal material in a desired direction.

Regarding claim 5, Taheri as modified by Palffy and Kim discloses all of the limitations of claim 1.
Taheri also discloses that the first reflective polarizing film has a first transmission axis orthogonal to the first reflection axis, and the first reflection axis and the first transmission axis are formed in a direction parallel to a surface of the reflectance-variable mirror (see at least Fig. 3, where first reflective polarizer 54 is shown to transmit polarization in the y-direction, which is understood to be orthogonal to the x-direction, both of which are understood to be parallel with a surface of the mirror).

Regarding claim 6, Taheri as modified by Palffy and Kim discloses all of the limitations of claim 1.
Taheri also discloses that the first reflection axis of the first reflective polarizing film is parallel to an absorption axis direction of the anisotropic dyes upon orientation of the guest host liquid crystal layer parallel to a surface of the reflectance-variable mirror (see at least Fig. 4 and paragraph [0034], where the first reflection axis is in the x-direction and the absorption axis is in the x-direction, and thus parallel).

Regarding claim 7, Taheri as modified by Palffy and Kim discloses all of the limitations of claim 1.
Taheri also discloses that the retardation-variable liquid crystal layer is capable of switching between the phase difference mode and the non-phase difference mode when a voltage is applied (see at least Figs. 3 and 4 and paragraph [0075], where applying a voltage causes the active polarization rotator 56 to rotate the polarization of light by 90 degrees).

Regarding claim 8, Taheri as modified by Palffy and Kim discloses all of the limitations of claim 1.
Palffy also teaches that a liquid crystal cell comprises alignment films disposed on opposite sides of the liquid crystal layer (see at least Fig. 1A and Col. 4, lines 29-40, where 18a and 18b are alignment layers).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the reflectance-variable mirror of Taheri as modified by Palffy and Kim to include the further teachings of Palffy so that the second liquid crystal cell further comprises third and fourth alignment films disposed on opposite sides of the retardation-variable liquid crystal layer for the purpose of producing a homeotropic texture of the liquid crystal material when no electric field is applied (see at least Col. 4, lines 29-40 of Palffy).

Regarding claim 9, Taheri as modified by Palffy and Kim discloses all of the limitations of claim 1.
Palffy also teaches that a liquid crystal cell comprises transparent electrode substrates disposed on opposing sides of the liquid crystal layer (see at least Fig. 1A and Col. 3, lines 1-3, where 14a and 14b are conducting layers comprising indium tin oxide).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the reflectance-variable mirror of Taheri as modified by Palffy and Kim to include the further teachings of Palffy so that the second liquid crystal cell further comprises third and fourth transparent electrode substrates disposed on opposing sides of the retardation-variable liquid crystal layer for the purpose of generating an electric field across the liquid crystal material, which orients the liquid crystal material in a desired direction.

Regarding claim 10, Taheri as modified by Palffy and Kim discloses all of the limitations of claim 1.
Taheri also discloses that the second liquid crystal cell is a 90 degree twisted nematic (TN) mode liquid crystal cell or an  electrically controlled birefringence (ECB) mode liquid crystal cell (see at least paragraph [0089], where the polarization rotator film can be a TN mode device or an ECB mode device).

Regarding claim 11, Taheri as modified by Palffy and Kim discloses all of the limitations of claim 1.
Taheri also discloses that the second reflective polarizing film has a second transmission axis orthogonal to the second reflection axis, and the second reflection axis and the second transmission axis are formed in a direction parallel to a surface of the reflectance-variable mirror (see at least Fig. 3, where second reflective polarizer 58 is shown to transmit polarization in the y-direction, which is understood to be orthogonal to the x-direction, both of which are understood to be parallel with a surface of the mirror).

Regarding claim 12, Taheri as modified by Palffy and Kim discloses all of the limitations of claim 1.
Taheri also discloses that the second reflection axis of the second reflective polarizing film is parallel to the vibration direction of the linearly polarized light passing through the retardation-variable liquid crystal layer in the phase difference mode (see at least Fig. 3, where the active polarization rotator 56 rotates y polarization to x-polarization, which is then reflected by the reflective polarizer 58, which has a reflection axis in the x-direction).

Regarding claim 14, Taheri as modified by Palffy and Kim discloses all of the limitations of claim 1.
Taheri also discloses that the reflectance-variable mirror realizes an antireflection mode when the guest host liquid crystal layer is in a state oriented parallel to the surface of the reflectance-variable mirror and the retardation-variable liquid crystal layer is in the non-phase difference mode (see at least Fig. 4, where the minimum amount of light is reflected with the guest host liquid crystal layer absorbing x-polarization light and the retardation-variable liquid crystal layer transmitting y-polarization light, which is then absorbed by beam block 60).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM W BOOHER whose telephone number is (571)270-0573. The examiner can normally be reached M - F: 8:00am - 4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephone Allen can be reached on 571-272-2434. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.W.B/             Examiner, Art Unit 2872


/Derek S. Chapel/             Primary Examiner, Art Unit 2872
11/18/2022